           Case 1:20-cv-00731-PAE Document 129 Filed 04/27/21 Page 1 of 3

                                                                Sheppard, Mullin, Richter & Hampton LLP
                                                                30 Rockefeller Plaza
                                                                New York, New York 10112-0015
                                                                212.653.8700 main
                                                                212.653.8701 fax
                                                                www.sheppardmullin.com



                                                                212.896.0661 direct
                                                                emanderson@sheppardmullin.com
April 27, 2021


VIA ECF ONLY
Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:      Tutor Perini Building Corp. v. New York City Regional Center, et al.,
         (nysd-1:2020-cv-00731)

Dear Judge Engelmayer:

       The parties in the above-referenced matter jointly submit this letter in anticipation
of the pretrial conference set for May 3, 2021.

Description of Case

       Plaintiff Tutor Perini Building Corp. (“TPBC”), a contractor for the renovation of
the George Washington Bridge Bus Station in upper Manhattan (the “Project”),
commenced this action by filing a Complaint on January 27, 2020 (Dkt. 1), followed by
an Amended Complaint on March 24, 2020 (Dkt. No. 61), and then a Second Amended
Complaint (“SAC”) on April 24, 2020. (Dkt. No 72). Following the Court’s March 15,
2021 Order (Dkt. 118, the “Order”), TPBC was permitted to sustain two of its four
original claims against Defendants William “Trey” Burke, Stephen Garchik, Stephen
McBride, SJM Partners, Inc., Paul Slayton, Slayton Equities and Slayton Ventures, LLC
(collectively, the “Defendants”): (1) statutory diversion under Article 3-A of the New York
Lien Law (the “Lien Law”); and (2) common law conversion. The gravamen of TPBC’s
claims are that Defendants, through the non-party owner/ground-leasee of the Project,
George Washington Bridge Bus Station Development Venture, LLC (“Developer”),1
diverted monies which were meant to be held in trust for TPBC pursuant to Article 3-A
of the Lien Law, to themselves and other purposes not permitted by the Lien Law.

       On April 12, 2021, the Defendants filed an answer denying the remaining
allegations in the SAC (Dkt. 125), and raising affirmative defenses, inter alia: (1) that
TPBC is not owed any money under its construction contract with Developer, and
therefore cannot recover under the Lien Law, or for common law conversion; and (2)
even if TPBC were owed money by Developer under its construction contract, the

1   Developer is now in bankruptcy.
          Case 1:20-cv-00731-PAE Document 129 Filed 04/27/21 Page 2 of 3




Honorable Paul A. Engelmayer
April 27, 2021
Page 2


remaining Defendants, who were either unrelated to Developer, or equitable owners or
in control of Developer, did not knowingly, or otherwise, use trust monies for themselves
or for non-trust purposes.

        Owing to the statutory requirement of Lien Law § 77 that TPBC must prosecute
its claim for diversion as a representative action, and in lieu of dismissing the SAC, the
Court directed TPBC to move for class certification under Fed. R. Civ. P. 23, or join all
Lien Law trust beneficiaries under Fed. R. Civ. P. 19 (the “Motion”). (Order at 28). The
Court stated class discovery and TPBC’s Motion should happen “expediently.”

Case Management Plan and Discovery

        The parties have a fundamental disagreement as to whether class discovery and
fact discovery should proceed in phases or concurrently. To streamline resolution of
this issue, the Case Management Plan submitted with this joint letter contains an Option
A and an Option B to be selected depending on whether your Honor prefers the phased
or concurrent discovery.

       TPBC’s position is that class and fact discovery should run concurrently in the
interests of the overall expediency of the case, because the relevant information is in
the possession of third-parties, and it will take additional time for them to respond to
subpoenas during the ongoing pandemic.

        Defendants’ position is that merits discovery should commence after the Court’s
decision on the Motion. The Motion will result in TPBC adding new parties and/or
expanding the scope of its claim. Any new parties will have their own document
demands and will want their own depositions. Therefore, if the Court decides to do
merits discovery prior to its decision on the Motion, the parties will likely need to engage
in duplicative discovery efforts to address these demands.2 The addition of new parties
will also completely frustrate whatever discovery schedule the Court sets at the May 3,
2021 conference.

        While the parties are aware that the Court prefers a 120 day fact discovery
period, they both believe such a schedule would be impossible for the parties to meet.
The parties are faced with litigating what are essentially two distinct complex cases: (1)
TPBC’s claim for alleged diversion of Lien Law trust funds, and (2) that TPBC is not
owed any money under its construction contract. Either case would require more than
120 days of discovery, but particularly the Lien Law claim requires additional time

2Additionally, as Defendants have noted previously, following the Motion, the Court may lose subject
matter jurisdiction resulting in dismissal and the parties needing to restart this case from scratch in state
court.
          Case 1:20-cv-00731-PAE Document 129 Filed 04/27/21 Page 3 of 3




Honorable Paul A. Engelmayer
April 27, 2021
Page 3


because the parties must review almost ten years of Project transactions. Therefore,
the parties initially request 210 days to do fact discovery.

Contemplated Motions

      TPBC anticipates filing the Motion. Based on the nature and outcome of the
Motion, Defendants may file a motion to dismiss for lack of subject matter jurisdiction.

        Defendants plan to file a motion for Mary E. Toscano, Esq. to be admitted to the
Southern District of New York pro hac vice. TPBC consents to Ms. Toscano’s admission
to this Court pro hac vice.

       The parties reserve the right to file motions for summary judgment following the
close of discovery.

Prospect for Settlement

       The parties discussed the possibility of settlement during the Rule 26(f)
conference. TPBC is willing to discuss settlement at any time. While Defendants are in
principle willing to discuss settlement at any time, the Lien Law requires Court approval
for any settlement, as would Fed. R. Civ. P. 23. Therefore, Defendants believe
settlement discussions cannot begin in earnest until the Court decides the Motion.

Respectfully,

 SHEPPARD, MULLIN, RICHTER &                    SILLS CUMMIS & GROSS P.C.
 HAMPTON LLP
                                                /s/ Matthew P. Canini
 /s/ Emily D. Anderson                          Matthew P. Canini
 Ira M. Schulman                                Mark S. Olinsky
 Emily D. Anderson                              James M. Hirschhorn
                                                David Newman
 On behalf of Plaintiff Tutor Perini Building
 Corp.                                          On behalf of Defendants William “Trey”
                                                Burke, Stephen Garchik, Stephen
 NIDA & ROMYN, P.C.                             McBride, SJM Partners Inc., Paul
 /s/ Robert Nida                                Slayton, Slayton Equities and Slayton
 Robert Nida                                    Ventures, LLC
 On behalf of Plaintiff Tutor Perini Building
 Corp.


cc:     All counsel of record (via ECF)
SMRH:4842-9796-0935.1
